Citation Nr: 0420083	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  99-18 021A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder.

2.  Entitlement to an increased disability rating for a 
service-connected left wrist disorder, currently evaluated as 
noncompensably disabling.

3.  Entitlement to an increased disability rating for a 
service-connected right knee disorder, currently evaluated as 
10 percent disabling.

4.  Entitlement to an increased disability rating for a 
service-connected left knee disorder, currently evaluated as 
10 percent disabling.

5.  Entitlement to an increased disability rating for 
service-connected hypertension, currently evaluated as 20 
percent disabling.

6.  Entitlement to an earlier effective date for the grant of 
service connection for diabetes.

7.  Entitlement to an increased disability rating for a low 
back disorder, currently evaluated as 40 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Waco, Texas (the 
RO).  

Procedural history

The veteran served on active duty from May 1976 to May 1998.  

In a February 1999 rating decision, the veteran was granted 
service connection for a right knee disability, a left knee 
disability, hypertension and a left wrist disability. The RO 
also denied service connection for a left shoulder 
disability.  The veteran disagreed with the February 1999 
rating decision and initiated this appeal.  

In February 2004, the veteran presented sworn testimony at a 
personal hearing which was conducted before the undersigned 
Veterans Law Judge at the RO.  A transcript of that hearing 
has been prepared and associated with the veteran's VA claims 
folder.

The issues of entitlement to increased disability ratings for 
a low back disorder and hypertension and entitlement to an 
earlier effective date for the grant of service connection 
for diabetes will be addressed in the REMAND portion of this 
decision.  That portion of the appeal is REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the veteran further action is required on his 
part.

Issue not on appeal

The veteran also perfected an appeal as to the rating awarded 
for a right shoulder disorder in the February 1999 rating 
decision.  However, in a signed VA Form 21-4138 received in 
March 2004, the veteran withdrew his appeal on that issue.  
Thus, that issue is no longer in appellate status.  See 38 
C.F.R. § 20.204(c) (2003).


FINDINGS OF FACT

1.  The veteran does not have a currently diagnosed left 
shoulder disorder.  Competent medical evidence does not 
reveal that a left shoulder disorder is causally related to 
an injury or disease incurred in military service.

2.  The veteran's left wrist disability is manifested by 
objective findings of normal range of motion without pain.

3.  The veteran's left knee disability is manifested by 
objective findings of arthritis shown by x-ray findings, no 
subluxation or lateral instability and range of motion from 0 
to 90 degrees, with pain at the limits of motion.

4.  The veteran's right knee disability is manifested by 
objective findings of arthritis shown by x-ray findings, no 
subluxation or lateral instability and range of motion from 0 
to 100 degrees, with pain at the limits of motion.


CONCLUSIONS OF LAW

1.  A left shoulder disorder was not incurred as a result of 
the veteran's active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2003).

2.  The criteria for a higher disability rating for a left 
wrist disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.20, 4.31, 4.71, 4.71a, Diagnostic Codes 
5020, 5215 (2003).

3.  The criteria for a higher disability rating for a left 
knee disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.71, 4.71a, Diagnostic Codes 5003, 5010, 
5260 (2003).

4.  The criteria for a higher disability rating for a right 
knee disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.71, 4.71a, Diagnostic Codes 5003, 5010, 
5260 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
a left shoulder disorder.  He is also seeking entitlement to 
increased disability ratings for his service-connected left 
wrist disability, left knee disability and right knee 
disability.  As noted elsewhere in this decision, three 
additional issues are being remanded.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.



The former well grounded claim requirement 

The RO initially denied the veteran's claim of entitlement to 
service connection for a left shoulder disorder by finding 
that the claim was not well grounded.  The VCAA eliminated 
the concept of a well grounded claim, and superseded the 
decision of the United States Court of Appeals for Veterans 
Claims (the Court) in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 
(2000) (per curiam), in which the Court held that VA could 
not assist in the development of a claim that was not well 
grounded.

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

After notifying the veteran of the evidence needed to 
substantiate his claim, in the January 2002 SOC the RO denied 
service connection for a left shoulder disorder based on the 
substantive merits of the claim.  Thus, any procedural defect 
contained in past RO adjudications which applied the now 
obsolete well groundedness standard has since been rectified.  
The veteran was given the opportunity to submit evidence and 
arguments in response.  The Board finds, therefore, that it 
can consider the substance of the veteran's appeal without 
prejudice to him.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.   

The Board will apply the current standard of review in 
evaluating the veteran's claims below.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

The Board observes that the veteran was notified by the 
February 1999 rating decision, by the July 1999 and January 
2002 SOCs, and by the January 2002 and August 2003 
supplemental statements of the case (SSOCs) of the pertinent 
law and regulations, of the need to submit additional 
evidence on his claims, and of the particular deficiencies in 
the evidence with respect to his claims.  

More significantly, a letter was sent to the veteran in April 
2003 and another letter was sent in July 2003, with copies to 
his representative, which were specifically intended to 
address the requirements of the VCAA.  Crucially, the veteran 
was informed by means of these letters as to what evidence he 
was required to provide and what evidence VA would attempt to 
obtain on his behalf.  The July 2003 letter explained what 
the evidence must show in order to substantiate his service 
connection and increased rating claims.  That letter also 
informed the veteran that VA would obtain government records 
and would make reasonable efforts to help him get other 
relevant evidence, such as private medical records, etc., but 
that he was responsible for providing sufficient information 
to VA to identify the custodian of any records.  

The Board finds that these documents properly notified the 
veteran and his representative of the information, and 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim, and 
properly indicated which portion of that information and 
evidence is to be provided by the veteran and which portion 
the Secretary would attempt to obtain on behalf of the 
veteran.  The Board notes that, even though the letters 
requested a response within 30 days, they also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b) [evidence must be received by the 
Secretary within one year from the date notice is sent].  

The Board notes that each of the veteran's claims was 
readjudicated by the RO in August 2003, after the veteran 
received notice compliant with the VCAA.  The fact that this 
readjudication took place prior to the expiration of the one-
year period following the April and July 2003 notification of 
the veteran of the evidence necessary to substantiate his 
claim, does not render the RO's notice invalid or inadequate.  
The recently enacted Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 107, 117 Stat. 2651, ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C. § ____), made effective from 
November 9, 2000, specifically addresses this issue and 
provides that nothing in paragraph (1) of 38 U.S.C.A. § 5103 
shall be construed to prohibit the Secretary from making a 
decision on a claim before the expiration of the one-year 
period referred to in that subsection.

In this case, the letter sent to the veteran expressly 
notified him that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b).  In addition, the notice was sent prior to 
adjudication of the issue by the RO.  Therefore, the Board 
finds that the veteran was notified properly of his statutory 
rights.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.
In particular, the veteran identified VA medical records.  
The RO requested and obtained those records as well as the 
veteran's service medical records.  The veteran was afforded 
VA examinations in December 1998, November 2001 and August 
2003.  The veteran also submitted a private medical record 
directly to the undersigned at his Travel Board hearing in 
February 2004.  He included a signed waiver of initial RO 
consideration along with that evidence.  There is no 
indication that there exists any evidence which has a bearing 
on this case which has not been obtained.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony.  The veteran was also afforded a personal 
hearing before a RO Hearing Officer, in July 1999, the 
transcript of which is also of record.  In his February 2002 
VA Form 9, he requested a Board hearing, and as noted in the 
Introduction he presented personal testimony before the 
undersigned Veterans Law Judge in February 2004.  The 
veteran's  representative has submitted written argument in 
his behalf.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the new 
law.  Under these circumstances, the Board can identify no 
further development that would avail the veteran or aid the 
Board's inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  Accordingly, the Board will proceed to a 
decision on the merits as to the five issues in which an 
appeal has been perfected.   

1.  Entitlement to service connection for a left shoulder 
disorder.

Pertinent Law and Regulations 

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2003); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2003); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

A "current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Chelte v. Brown, 10 Vet. App. 268 (1997).

Analysis 

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

With respect to Hickson element (1), it does not appear from 
the evidence of record that the veteran in fact has a current 
left shoulder disability.  After the veteran filed his 
initial service connection claim, he underwent a VA 
examination in December 1998.  The examiner included a 
diagnosis of left shoulder strain; however, the examination 
results themselves were entirely normal.  An x-ray report 
showed a normal left shoulder examination with no bone or 
joint abnormality present.  On physical examination, the left 
shoulder was not painful or tender; the musculature was found 
to be normal.  Range of motion was also described as normal 
and there was no pain or stiffness during range of motion.  
Accordingly, despite the presence of a nominal post-service 
diagnosis, it appears that the examination on which the 
diagnosis was based was in fact normal.  The diagnosis of 
left shoulder strain was entirely unexplained and 
unsupported.  

Moreover, and crucially in the Board's opinion, there is no 
subsequent diagnosis of a left shoulder disorder, including 
in connection with two later VA joints examinations.  The 
most recent examination of record, in August 2003, does not 
contain any reference to a left shoulder disability.  

The Board is aware that an August 1999 VA occupational 
therapy consultation included a finding of limited range of 
motion in the left shoulder; however, no basis was stated for 
that finding and no diagnosis was rendered.  There is no 
subsequent reference to the left shoulder disability in the 
medical records, and the veteran testified that he has not 
recently sought treatment for the shoulder [hearing 
transcript, pages 8-9].    

The veteran also testified that he continued to experience 
pain in the left shoulder.  However, symptoms such as pain 
alone, without a finding of an underlying disability, cannot 
be service-connected.  See Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001).  

It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service 
connection may not be granted unless a current disability 
exists].  The Board therefore believes that in the absence of 
a diagnosed current disability of the left shoulder, service 
connection may not be granted.  See Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  

For the sake of completeness, the Board will briefly address 
the remaining two Hickson elements.

Service medical records clearly show that the veteran injured 
his left shoulder in service.  A diagnosis of chronic 
bursitis appears in records dated in February and March 1977.  
The veteran was put on restricted duty in February 1977 
requiring no push ups, overhead bars or lifting objects over 
10 pounds with the left arm.  Accordingly, the second Hickson 
element is satisfied.  

The Board also notes the record does not contain a diagnosis 
of arthritis of the left shoulder based on x-ray findings.  
Accordingly, the veteran is not entitled to service 
connection on the basis of a chronic disability which becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  The 
Board notes in this connection that an August 1999 
occupational therapy consultation report lists as part of the 
veteran's medical history, degenerative joint disease of the 
shoulders.  However, this does not appear to be based on any 
clinical findings pertinent to the left shoulder and is not 
supported by the x-ray evidence of record.  

With respect to element (3), medical nexus evidence, the 
Board can identify no competent medical opinion which 
purports to relate a current left shoulder disability with 
the veteran's military service or any injury or disease 
suffered therein.  

The only evidence in support of a medical nexus comes from 
the veteran's own contentions.  However, it is now well 
established that although he is competent to report on his 
symptoms, as a lay person without medical training the 
veteran is not competent to relate those symptoms to a 
particular diagnosis or specific etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  Accordingly, the 
Board finds that the veteran's statements as to the existence 
of a current left shoulder disability and a relationship to 
service do not constitute competent medical nexus evidence.  
As the record contains no competent medical nexus evidence in 
favor of the claim, the Board finds that the third Hickson 
element is not also met.

In summary, two of the elements required for service 
connection are not met.  The Board finds that a preponderance 
of the evidence is against a showing that the veteran has a 
current left shoulder disorder that resulted from a disease 
or injury incurred in active service.  The veteran's claim of 
entitlement to service connection for a left shoulder 
disorder is therefore denied.

Increased rating claims

For the sake of brevity, the Board will first discuss the law 
and regulations generally pertaining to all increased rating 
claims.  The issues will then be discussed.  The right and 
left knee issues will be addressed together.  Finally, the 
Board will touch on the matter of extraschedular ratings.

Pertinent law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003).  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 
(2003) [general rating considerations; essentials of 
evaluative ratings].

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003) [higher of two 
evaluations].

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2003) [application of rating schedule].

Specific schedular criteria will be discussed in conjunction 
with the Board's evaluation of specific service-connected 
disabilities below.

Rating musculoskeletal disabilities 

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2003) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2003).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2003).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2003).

Fenderson considerations

All of the claims involve the assignment of initial ratings.  
In Fenderson v. West, 
12 Vet. App. 119 (1999), it was held that evidence to be 
considered in the appeal of an initial assignment of a rating 
disability was not limited to that reflecting the then 
current severity of the disorder.  Compare Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) [where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern].  

In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.



2.  Entitlement to an increased disability rating for a 
service-connected left wrist disorder, currently evaluated as 
noncompensably disabling.

Analysis

The veteran is seeking an increased disability rating for his 
service-connected left wrist disability, which is currently 
evaluated as noncompensably disabling under 38 C.F.R. § 
4.71a, Diagnostic Code 5020 (2003).  He essentially contends 
that the left wrist symptomatology is more severe than is 
contemplated by the currently assigned rating.

Mittleider concerns

The Board notes initially that much of the veteran's 
complaints in conjunction with this claim appear to center on 
decreased grip strength and sensation of the left hand.  In 
the September 1999 VA Form 9, the veteran pointed to an 
August 1999 occupational therapy evaluation which showed 
decreased grip strength of the left hand.  In his February 
2004 hearing, the veteran stated that his major complaint is 
that he just doesn't have any strength in the left hand.  
While he stated that the wrist is painful and has a click, he 
also stated that he experiences numbness and that he doesn't 
know if it is from his hypertension or diabetes, but that his 
left hand is much more numb than his right.  

The disability now before the Board is clearly confined to 
the left wrist and involves a diagnosed left wrist strain.  
The Board notes, as discussed in the REMAND section below, 
that service connection is separately in effect for 
hypertension with numbness of the fingers and for diabetes.  
The veteran was diagnosed with diabetic peripheral neuropathy 
in November 2001, said to affect the peripheral nerves of the 
hands and feet.  

The Board notes that it is precluded from differentiating 
between symptomatology attributed to various disabilities in 
the absence of medical evidence which does so.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  However, the 
medical evidence in this case provides adequate distinction 
between the symptomatology attributable to the veteran's left 
wrist disorder and that attributable to disabilities of the 
left hand.  As will be discussed below, the rating criteria 
provide for specific measurements with respect to wrist range 
of motion, and the medical evidence provides those 
measurements.  Accordingly, the Board will not consider 
symptomatology related to the veteran's left hand in 
evaluating his left wrist disability.  

[The matter of exactly what is causing the left hand 
neurological symptoms is academic with respect to the Board's 
current analysis in the absence of medical evidence which 
attributes such symptoms to the left wrist strain.  As 
discussed in the remand portion of this decision, that matter 
involves other service-connected disabilities and must be 
further developed.] 

Assignment of diagnostic code 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

When an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or 
injury, in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  38 C.F.R. § 4.20 (2003).

The pertinent diagnoses with respect to the left wrist 
disability are mild intermittent strain in August 2003, left 
wrist strain in November 2001 and left wrist strain in 
December 1998.  The veteran is currently rated under 
Diagnostic Code 5020 [synovitis], which rates based on 
limitation of motion under Diagnostic Code 5215.  

While Diagnostic Code 5214 also deals with disability of the 
wrist, it does not fit squarely with the subjective and 
objective evidence.  The rating criteria contemplate 
ankylosis of the wrist, a symptom which is not supported by 
the subjective or objective evidence.  

The evidence does not show that the veteran has arthritis of 
the left wrist, with the exception of the August 1999 
occupational therapy consultation noted in regard to the left 
shoulder claim above.  That statement is not supported by any 
clinical finding and is contradicted by the x-ray evidence of 
record.  Diagnostic Code 5003 is therefore not for 
application based on the medical evidence of record.  

Diagnostic Code 5215 appears to most closely match the 
evidence and reported symptomatology with respect to the 
veteran's left wrist disorder.  The veteran has not suggested 
that another diagnostic code be used.  Accordingly, 
Diagnostic Code 5215 is the most appropriate as to this 
issue, and the Board will apply it below.

Specific schedular criteria

Diagnostic Code 5215 [wrist, limitation of motion] provides 
the following levels of disability.

Note: Diagnostic Code 5215 nominally distinguishes between 
the major and minor appendage; however, in practice, it 
applies the same ratings to each.  

10 % Dorsiflexion less than 15 degrees;

10% Palmar flexion limited in line with forearm.

38 C.F.R. § 4.71a, Diagnostic Code 5215 (2003).

In every instance where the rating schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met. 38 C.F.R. § 4.31 
(2003).

Schedular rating

The Board has reviewed the evidence of record, and finds that 
the veteran's overall level of symptomatology is not 
consistent with, or approximates that enumerated for, a 
compensable disability rating.  

In order to warrant the minimum compensable rating for a left 
wrist disability under Diagnostic Code 5215, the evidence 
must show either dorsiflexion of the wrist that is limited to 
less than 15 degrees or palmar flexion that is limited in 
line with the forearm.  The December 1998 VA examination 
shows that dorsiflexion is possible to 70 degrees and palmar 
flexion is possible to 80 degrees.  See 38 C.F.R. § 4.71, 
Plate I [normal ranges of wrist motion include dorsiflexion 
(extension) to 70 degrees and palmar flexion to 80 degrees].  
All other objective findings are congruent.  A November 2001 
VA examination shows that range of motion for the left wrist 
is normal.  Similarly, the August 2003 VA examination 
contains range of motion findings to 70 degrees on 
dorsiflexion, and palmar flexion to 80 degrees, which are 
normal findings under Plate I.  Thus, the measured ranges of 
motion of the veteran's left wrist are perfectly normal. 

Since the veteran's left wrist sprain is being rated by 
analogy, the Board believes that additional consideration 
should be given to other possible symptoms.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  However, according to 
recent medical evidence there are no such symptoms.  The 
November 2001 examiner found an occasional click at the end 
of extension, but no discomfort associated with motion.  He 
also found no instability, abnormal movement, guarding, or 
weakness.  The August 2003 examiner noted no pain on motion 
and normal strength and function.  The objective evidence 
thus shows no manifestations of the veteran's disability.

The Board acknowledges that the August 2003 VA examiner 
described the veteran's left wrist disorder as "mild".  This 
word, although somewhat ambiguous, at least arguably denotes 
that there is some left wrist pathology.  However, use of 
terminology such as "mild" by examiners, although evidence to 
be considered by the Board, is not dispositive of an issue.  
All evidence must be evaluated in arriving at a decision 
regarding an increased rating.  See 38 C.F.R. §§ 4.2, 4.6 
(2003).  In  light of the normal physical examination, and 
the lack of any other recent evidence which indicates that 
the veteran's disability is compensable, the description of 
the left wrist disorder as "mild," is not persuasive 
evidence.  
 
The Board therefore believes that based on the objective 
medical evidence of record a noncompensable rating is 
appropriately assigned under 38 C.F.R. § 4.31. 

De Luca considerations 

The Board must also address the provisions of 38 C.F.R. §§ 
4.40 and 4.45 (2003).  See DeLuca, supra.  The December 1998 
VA examiner found that there was some ache associated with 
putting resistance to palmar flexion with the hand abducted, 
but found no pain or stiffness associated with range of 
motion.  The November 2001 examiner found an occasional click 
at the end of extension, but no discomfort associated with 
motion.  He also found no instability, abnormal movement, 
guarding, or weakness.  The August 2003 examiner noted no 
pain on motion and normal strength and function.  The 
objective evidence thus shows no manifestations of the 
veteran's disability which would allow for the assignment of 
additional disability under 38 C.F.R. §§ 4.40 and 4.45 
(2003).  

The Board is of course aware of the veteran's contentions 
concerning the severity of his service-connected left wrist 
symptomatology.  However, much of his complaints center on 
symptomatology of his left hand, which as discussed above 
appears to be related to causes other than the left wrist 
disability.  The veteran himself appears to acknowledge this.    

Fenderson considerations 

In this case, the medical evidence of record appears to 
support the proposition that the veteran's service-connected 
left wrist disability has not changed appreciably since he 
left service.  There appears to have been none of the 
symptoms which would allow for the assignment of a 10 percent 
or higher disability rating at any time during the period of 
time here under consideration.  Based on the record, the 
Board finds that a noncompensable disability rating was 
properly assigned for the entire period.   

In summary, for the reasons and bases expressed above, the 
Board has concluded that the preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
rating for his service-connected left wrist disorder.  The 
benefit sought on appeal is accordingly denied.

3.  Entitlement to an increased disability rating for a 
service-connected right knee disorder, currently evaluated as 
10 percent disabling.

4.  Entitlement to an increased disability rating for a 
service-connected left knee disorder, currently evaluated as 
10 percent disabling.

Analysis

The veteran is seeking an increased disability rating for his 
service-connected right and left knee disabilities, which are 
separately currently evaluated as 10 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2003).  He 
essentially contends that the symptomatology associated with 
the knee disorders is more severe than is contemplated by the 
currently assigned ratings.

As the evidence and rating criteria are the same for the 
right and left knee disabilities, the Board will address them 
in a common discussion below.  

Assignment of diagnostic code 

The veteran has been diagnosed with degenerative joint 
disease of the left and right knee.  This was confirmed by x-
ray findings in the December 1998 VA examination.  Diagnostic 
Code 5010 deals specifically with arthritis due to trauma.  
The veteran has not suggested that another diagnostic code be 
used and the Board can identify no more appropriate 
diagnostic code.  Accordingly, the Board will apply 
Diagnostic Code 5010 with respect to both knees.  

Diagnostic Code 5010 rates (through Diagnostic Code 5003) by 
analogy to limitation of motion of the joint affected.  
Accordingly, Diagnostic Codes 5260 [knee, limitation of 
flexion] and Diagnostic Code 5261 [knee, limitation of 
extension] will be applied.

The Board will discuss the potential applicability of 
Diagnostic Code 5257 [knee, other impairment] below.

Specific schedular criteria

Diagnostic Code 5010 [arthritis due to trauma] provides that, 
where substantiated by x-ray findings, ratings should be 
conducted in accordance with the provisions for degenerative 
arthritis.

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5003, 
degenerative arthritis, read as follows:

Degenerative arthritis established by X- ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Where, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, rate as below:

20% With X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations

10% With X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups

Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.

Note (2): The 20 percent and 10 percent ratings based on X-
ray findings, above, will not be utilized in rating 
conditions listed under diagnostic codes 5013-5024, 
inclusive.

38 C.F.R. § 4.71a, Diagnostic Code 5003 (2003).

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5260, 
limitation of flexion of the leg, read as follows:

30% Flexion limited to 15 degrees;

20% Flexion limited to 30 degrees;

10% Flexion limited to 45 degrees;

0% Flexion limited to 60 degrees.

38 C.F.R. § 4.71a, Diagnostic Code 5260 (2003).

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5261 
(2002), limitation of extension of the leg, read as follows:

50% Extension limited to 45 degrees;

40% Extension limited to 30 degrees;

30% Extension limited to 20 degrees;

20% Extension limited to 15 degrees;

10% Extension limited to 10 degrees;

0% Extension limited to 5 degrees.

38 C.F.R. § 4.71a, Diagnostic Code 5261 (2003).

See also 38 C.F.R. § 4.71, Plate II (2003) which reflects 
that normal flexion and extension of a knee is from 0 to 140 
degrees.

Schedular rating

The Board has reviewed the evidence of record and for reasons 
expressed immediately below finds that the veteran's overall 
level of symptomatology is not consistent with that 
enumerated for a higher rating for either knee.  

The December 1998 VA examiner recorded range of motion of the 
left knee to 110 degrees of flexion and 0 degrees of 
extension.  The right knee range was measured to 125 degrees 
of flexion and 0 degrees of extension.  Similarly in November 
2001, the veteran's left knee range of motion was measured 
from 0 to 110 degrees and the right knee was described as 
normal.

The August 2003 VA examiner reported range of motion of the 
right knee from 0 to 100 degrees and range of motion of the 
left knee from 0 to 90 degrees.  As set out above, the 
minimal compensable disability rating requires a showing of 
either flexion limited to 45 degrees or extension limited to 
10 degrees.  In the veteran's case, the evidence does not 
establish compensable limitation of motion of either knee.  

At his February 2004 hearing, the veteran submitted a one-
paragraph statement signed in November 2001 by R.K.M. of 
Family Medicine/Orthopedics.  Dr. R.K.M. stated that the 
veteran's left knee was extremely unfavorably in flexion at 
45 degrees or higher, and that the right knee had limitation 
of flexion of 15 degrees.  
While the Board has considered the statement of Dr. R.K.M, it 
stands in stark contrast to all of the other medical evidence 
of record, including more recent findings.  

The Board is obligated under 38 U.S.C.A. § 7104(d) to analyze 
the credibility and probative value of all evidence, account 
for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 
425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The 
Board has the authority to "discount the weight and probity 
of evidence in the light of its own inherent characteristics 
and its relationship to other items of evidence."  Madden v. 
Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  However, 
consistent with Colvin, the Court has held that the Board may 
not reject medical opinions based on its own medical 
judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).

The Board notes that in evaluating the probative value of 
competent medical evidence, the Court has stated, in 
pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicators . . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  

With respect to Dr. R.K.M.'s opinion, the Board finds that, 
as compared to the three thorough and well supported VA 
examinations, spanning the entire period on appeal, the 
single three-sentence statement submitted by Dr. R.K.M. is 
simply not persuasive.  With respect to the Guerrieri factors 
noted above, the statement submitted by Dr. R.K.M. is not 
presented as an examination report and does not state that 
the veteran was in fact personally examined.  See also Black 
v. Brown, 5 Vet. App. 177, 180 (1995) [a medical opinion is 
inadequate when it is unsupported by clinical evidence].  
Moreover, Dr. R.K.M.'s statement includes no analysis or 
discussion of his findings or prior findings.  This is 
remarkable in light of the significant deterioration in the 
veteran's condition as found by Dr. R.K.M.  

Simply put, Dr. R.K.M. has offered findings which radically 
conflict with the overall body of evidence.  However, he has 
provided the Board with no basis upon which to evaluate his 
findings.  The Board therefore affords them little weight of 
probative value when compared with the other evidence of 
record.

The Board finds that the ranges of motion reflected in the 
competent and probative evidence warrant a noncompensable 
rating for each knee.  However, under the provisions of 
Diagnostic Code 5003, where there is x-ray evidence of 
arthritis and limitation of motion is noncompensable, a 10 
percent rating is to be assigned for each such major joint 
affected by limitation of motion.  

De Luca considerations 

The Board must also address the provisions of 38 C.F.R. §§ 
4.40 and 4.45 (2003).  See DeLuca, supra.  The December 1998 
VA examiner noted some pain at the end of flexion for the 
left knee.  The end of flexion was measured at 110 degrees.  
There was no pain noted for the right knee.  

The same results were reported in November 2001, with pain in 
the left knee at the end of flexion [110 degrees] and no 
discomfort noted in the right knee.  The veteran reported no 
fatigability or lack of endurance in either knee.  However, 
the veteran reported pain associated with going up and down 
stairs.  The veteran reported decreased endurance in the left 
knee during flare-ups.  However, the examiner noted that 
there was no flare-up presently.  The examiner found no 
weakness or guarding of movement associated with motion of 
either knee.  In August 2003, the examiner noted pain at the 
extent of motion.  The extent of flexion in the left knee was 
90 degrees and the extent of flexion in the right knee was 
100 degrees.  

As pain was noted at the extents of measured motion, the 
measurements provided and evaluated above already exclude the 
range of motion accompanied by pain.  The veteran has pointed 
to no manifestations of his disability which would allow for 
the assignment of additional disability under 38 C.F.R. §§ 
4.40, 4.45 and 4.59 (2003).  Accordingly, the Board that a 
higher disability evaluation on the basis of additional 
functional loss due to pain is not warranted under 38 C.F.R. 
§§ 4.40, 4.45 and/or 4.59 (2003).

Esteban considerations

The Board has also given consideration to the possibility of 
assigning separate evaluations for the veteran's service- 
connected right knee disability under Diagnostic Codes 5003 
and 5257.  See VAOPGCPREC 23-97 [a veteran who has arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, provided that any separate 
rating must be based upon additional disability]; VAOPGCPREC 
9-98 [if a veteran has a disability rating under Diagnostic 
Code 5257 for instability of the knee, and there is also x-
ray evidence of arthritis, a separate rating for arthritis 
could also be based on painful motion under 38 C.F.R. § 
4.59].

In this case, however, the Board does not believe that 
Diagnostic Code 5257 is currently applicable with respect to 
the veteran's right and left knee disabilities.  The medical 
evidence is essentially negative as to instability or 
subluxation in the right or left knee.  The December 1998 VA 
examiner found that testing for stability of collateral and 
cruciate ligaments as well as for meniscus was normal.  In 
November 2001, the veteran reported no giving way in either 
knee.  The August 2003 examiner found the collaterals to be 
stable to varus and valgus stress; the cruciates were stable; 
and there was a negative Lachman's and Drawer testing.  The 
meniscus was also stable with negative McMurray's testing.  
While Dr. R.K.M's November 2001 statement provides a finding 
of lateral instability, for the reasons discussed above, his 
statement is not considered probative by the Board.  

Therefore, the Board finds that the preponderance of the 
evidence is against assigning separate disability evaluations 
for both arthritis under Diagnostic Code 5003 and for 
instability under Diagnostic Code 5257.

Fenderson considerations 

In this case, the medical evidence of record appears to 
support the proposition that the veteran's service-connected 
left and right knee disabilities have not changed appreciably 
during the period on appeal.  As noted above, the ranges of 
motion measured in 1998, 2001 and 2003 are similar.  There 
appears to have been none of the symptoms which would allow 
for the assignment of a 20 percent or higher disability 
rating at any time during the period of time here under 
consideration.  Based on the record, the Board finds that a 
10 percent disability rating was properly assigned for each 
knee for the entire period.   

Additional considerations

The Board has considered the Court's holding in Mauerhan, 
supra.  However, in the case of Diagnostic Code 5260 and 
5261, the criteria enumerated thereunder are unambiguous.  
When terms of regulation are unambiguous, "no further inquiry 
is usually required".  See Mauerhan, 16 Vet. App. at 442.

The Board is of course aware of the veteran's contentions 
concerning the severity of his service-connected right and 
left knee disorders.  However, while the veteran is competent 
to report his symptoms, like all evidence his self reports 
must be evaluated in the light of the entire record.  The 
Board believes that the objective evidence of record, which, 
as indicated above, demonstrates a range of right and left 
knee motion which does not meet the requirements of a 20 
percent rating, outweighs the veteran's statements.  

In summary, for the reasons and bases expressed above, the 
Board has concluded that the preponderance of the evidence is 
against the veteran's claim of entitlement to increased 
ratings for his service-connected right and left knee 
disorders.  The benefits sought on appeal are accordingly 
denied.



Extraschedular ratings

In the February 1999 rating decision, the RO concluded that 
extraschedular evaluation was not warranted for the veteran's 
service-connected disabilities.  Since this matter has been 
adjudicated by the RO, the Board will consider the provisions 
of 38 C.F.R. § 3.321(b)(1) (2003).  See also VAOPGCPREC 6-96.

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2003).

The Board observes that the veteran is not working and is in 
fact receiving a total rating based on individual 
unemployability due to numerous service-connected 
disabilities (15 in all).  The veteran has not indicated, nor 
has he presented evidence to support the premise, that his 
service-connected left wrist disability or knee disabilities 
have resulted in marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  

The November 2001 VA examiner commented that the left wrist 
disability had no effect on the veteran's usual occupation or 
daily activity.  The examiner further found that, while the 
knee conditions were bothersome when the veteran got into and 
out of his car, the veteran's obesity also contributed to 
this problem.  Moreover, the examiner found that the real 
impairment in occupational function and daily activities came 
from the veteran's low back disorder and peripheral 
neuropathy of the lower extremities.  In short, the medical 
evidence does not indicated marked interference with 
employment above that contemplated in the currently assigned 
disability ratings.  See Moyer v. Derwinski, 2 Vet. App. 289, 
293 (1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  

There is no evidence of any hospitalization for the left 
wrist disability.  There is no evidence of an extraordinary 
clinical picture, such as repeated surgery for the left 
wrist.  The veteran underwent a left lateral meniscectomy and 
arthroscopy, both in 1985.  There is no evidence of any 
surgery since, and no evidence of surgery to the right knee.  
The November 2001 examiner noted that the veteran had not had 
surgery for the wrist.  The Board has been unable to identify 
any other factor consistent with an exceptional or unusual 
disability picture, and the veteran has pointed to none.

In short, a preponderance of the evidence supports the 
proposition that the veteran's service-connected left wrist 
disability and right and left knee disabilities do not 
present such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards so as to warrant the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2003).  
Accordingly, an extraschedular evaluation is not warranted 
for any condition.


ORDER

Service connection for a left shoulder disorder is denied.

The claim of entitlement to an increased evaluation for the 
service-connected left wrist disability is denied.

The claim of entitlement to an increased evaluation for the 
service-connected right knee disability is denied.

The claim of entitlement to an increased evaluation for the 
service-connected left knee disability is denied.


REMAND

5.  Entitlement to an increased disability rating for 
service-connected hypertension, currently evaluated as 20 
percent disabling.

Additional development

With respect to the issue of entitlement to an increased 
disability rating for hypertension, the Board notes that when 
which service connection was granted for hypertension in 
February 1999, the disability was specifically denominated as 
including dizziness and numbness of the fingers.  

The veteran is also service connection for diabetes.  In a 
November 2001 VA examination, the veteran was diagnosed with 
diabetic peripheral neuropathy.  

As discussed above in connection with the left wrist 
disability, the Board is precluded from differentiating 
between symptomatology attributed to different disabilities 
in the absence of medical evidence which does so.  See 
Mittleider, supra.  The Board does not believe that the 
medical evidence currently of record makes adequate 
distinction between the numbness of the fingers and 
associated symptomatology which may be attributable to the 
veteran's hypertension and that which is attributable to his 
diabetic peripheral neuropathy.  Therefore, to ensure proper 
evaluation of the veteran's hypertension, the Board believes 
that additional evidentiary development is warranted.

6.  Entitlement to an earlier effective date for the grant of 
service connection for diabetes.

7.  Entitlement to an increased disability rating for a low 
back disorder, currently evaluated as 40 percent disabling.



Statement of the case not issued

In a December 1999 rating decision, the RO granted service 
connection for diabetes, effective from April 22, 1999.  In 
June 2001, the RO received the veteran's claim for an earlier 
effective date for the grant of service connection.  In a 
January 2002 rating decision, the RO denied the claim.  The 
veteran disagreed with the January 2002 rating decision in 
February 2002.  

In February 1999 the RO granted service connection for a back 
disorder and assigned a noncompensable disability rating.  
The veteran appealed the rating assigned.  In his September 
1999 VA Form 9, he specifically requested a 40 percent 
disability rating for the back.  In a January 2002 rating 
decision, the RO granted an increased disability rating for 
the back disorder, and assigned a 40 percent rating, thus 
satisfying the appeal.  However, in February 2002, the 
veteran disagreed with the disability rating assigned his low 
back disorder in the January 2002 rating decision.  

The veteran thus submitted in February 2002 a timely notice 
of disagreement with respect to both the January 2002 denial 
of an earlier effective date for the grant of service 
connection for diabetes, and with the 40 percent disability 
rating assigned his low back disorder in January2002.  The 
record does not reflect that a SOC has been issued or that 
the veteran has indicated a desire to terminate his appeals.

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that in these circumstances, where a notice of disagreement 
is filed, but a SOC has not been issued, the Board must 
remand the claim to the Veterans Benefits Administration 
(VBA) to direct that a SOC be issued.  

The Board observes that neither the veteran or his 
representative have raised these issues recently.  The Board 
additionally notes that the veteran has been awarded a total 
rating based on individual unemployability.  Therefore, prior 
to issuing a SOC the agency of original jurisdiction should 
contact the veteran through his representative in order to 
determine whether he still wishes to pursue these matters. 

Accordingly, these issues are REMANDED to VBA for the 
following actions:

1.  VBA should contact the veteran 
through his accredited representative in 
order to ascertain whether he wishes to 
pursue the issues of entitlement to an 
increased disability rating for the 
service-connected  low back disorder and 
entitlement to an earlier effective date 
for the grant of service connection for 
diabetes.  If the veteran wishes to 
pursue these matters, VBA should issue a 
SOC and in connection therewith provide 
the veteran with appropriate notice of 
his appellate rights.

2.  The veteran should be afforded an 
examination to determine the current 
manifestations of his hypertension, which 
as noted above presently include for 
rating purposes the symptoms of dizziness 
and numbness of the fingers and diabetic 
peripheral neuropathy.  The examiner 
should review the veteran's VA claims 
folder in conjunction with the 
examination.  The examiner is asked to 
state an opinion as to whether it is at 
least as likely as not that any current 
numbness of the hands or fingers is 
attributable to the veteran's 
hypertension, or whether such symptoms 
are more likely attributable to another 
cause such as diabetic peripheral 
neuropathy.  The examiner is also asked 
to evaluate the veteran's complaints of 
dizziness; if currently present, the 
frequency and severity of symptoms should 
be reported.  A report of the examination 
should be associated with the veteran's 
VA claims folder.  

3.  VBA should accomplish any additional 
development it deems to be necessary and 
readjudicate the claim of entitlement to 
an increased rating for hypertension.  If 
the claim remains denied, VBA should 
provide the veteran with a supplemental 
statement of the case addressing that 
issue.  The case should then be returned 
to the Board for further consideration, 
if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) [to be codified at 38 U.S.C. §§ 5109B, 7112].



	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2


 
 
 
 

